PER CURIAM.
As the state concedes, we are required to reverse the defendant’s conviction of burglary of a structure for a new trial because the trial court erroneously denied an instruction on the lesser included offense of trespass. Jones v. State, 666 So.2d 960 (Fla. 3d DCA 1996); see State v. Abreau, 363 So.2d 1063 (Fla.1978).1

. Because the issue will likely not arise at the new trial in the posture presented below, we do not consider the merits of the evidentiary point raised by the appellant.